 
 
 
THIS SECURED DEBENTURE (THE “SECURITIES”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
 


 


 
SECURED CONVERTIBLE REDEEMABLE DEBENTURE
 
 
MAN SHING AGRICULTURAL HOLDINGS, INC.
 
 
January 4, 2010
 


No.  MSAH - 1
US$100,000



This Secured Convertible Redeemable Debenture (the “Debenture”) is issued on
January 4, 2010 (the “Closing Date”) by Man Shing Agricultural Holdings, Inc., a
Nevada company, Unit 1005, 10/F, Tower, Hunghom Commercial Centre, 37 Ma Tau Wai
Road, Hunghom, Kowloon, Hong Kong (the “Company”), to China Angel Assets
Management Limited (together with its permitted successors and assigns, the
“Holder”) as part of a Unit as defined in the Securities Purchase Agreement and
pursuant to exemptions from registration under the Securities Act of 1933, as
amended.
 
 
ARTICLE I.
 
Section 1.01 Principal and Interest.  For value received, the Company hereby
promises to pay to the order of the Holder by January 4, 2013 (the “Maturity
Date”) in lawful money of the United States of America and in immediately
available funds the unpaid principal sum of $100,000 U.S. Dollars (US$100,000)
together with interest on the unpaid principal of this Debenture at the rate
of:  (a) eight percent (8.00%) paid quarterly in U.S. Dollars, in arrears, with
a default interest rate of sixteen percent (16.00%), payable quarterly in U.S.
Dollars, in arrears.  All payments will not be subject to deduction for
withholding taxes, other taxes, transfer fees, currency commission expenses, or
any other fees, expenses or commissions due on any payments to the holders to
for internal transfers to provide the Company the money to pay the interest and
principal due along with any other expenses of the Company due to the Holder
hereunder.  Interest shall be computed on the basis of a 360-day year and the
actual days elapsed.
 
Section 1.02 Optional Conversion.  The Holder is entitled, at its option,
subject to the limitations set forth herein, to convert, and sell on the same
day or at any subsequent time, at any time and from time to time, until payment
in full of the remaining outstanding principal balance of this Debenture, plus
any interest, all or any part of the principal amount of the Debenture, plus
accrued interest, into shares (the “Conversion Shares”) of Common Stock at the
price per share equal to two dollars ($2) per share (the “Conversion
Price”).  No fraction of shares or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share.  To convert this Debenture, the Holder hereof shall
deliver written notice thereof, substantially in the form of Exhibit “A” to this
Debenture, with appropriate insertions (the “Conversion Notice”), to the Company
at its address as set forth herein.  The date upon which the conversion shall be
effective (the “Conversion Date”) shall be deemed to be the date set forth in
the Conversion Notice.  Conversions hereunder shall have the effect of lowering
the outstanding principal amount of this Debenture in an amount equal to the
applicable conversion and payment of the interest then due.  The Holder and the
Company shall maintain records showing the principal amount converted and the
date of such conversions. In no event shall the Holder be entitled to convert
this Debenture for a number of shares of Common Stock in excess of that number
of shares of Common Stock which, upon giving effect to such conversion, would
cause the aggregate number of shares of Common Stock beneficially owned by the
Holder and its affiliates to exceed 9.99% of the outstanding shares of the
Common Stock following such conversion without the approval of the Company.
 


Section 1.03  Reservation of Common Stock.  The Company shall reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of effecting the conversion of this Debenture, such number of shares
of Common Stock as shall from time to time be sufficient to effect such
conversion, based upon the Conversion Price.  If at any time the Company does
not have a sufficient number of Conversion Shares authorized and available, then
the Company shall file a preliminary proxy statement with the Securities and
Exchange Commission within ten (10) business day after such occurrence and shall
call and hold a special meeting of its stockholders as soon as practicable after
such occurrence for the sole purpose of increasing the number of authorized
shares of Common Stock.
 
Section 1.04 Conversion Cap.  During any week in which the Company’s Common
Stock trades at a price per share in excess of two US Dollars ($2.00.), the
Holder shall be permitted to convert up to one hundred thousand dollars
($100,000) principal amount of this Debenture.
 
Section 1.05 Redemption.  At any time prior to the Maturity Date and after 12
months from the date of Closing, the Company will have the right to redeem all
the Debentures then outstanding, by payment in full, and not in part, of the
outstanding principal amount due plus a premium equal to 50% of the principal
amount being paid, plus all accrued and unpaid interest due through the date of
payment without premium.  A payment schedule is attached hereto as Exhibit B.
 
Section 1.06 Interest Payments.    Upon the occurrence of an Event of Default
(as defined in Section 3.01 below) by the Company, the Holder has the option to
elect that the interest due and payable hereunder be paid in cash (via wire
transfer or certified funds) or in the form of Common Stock.  If paid in the
form of Common Stock, that number of shares of Common Stock with a value equal
to the amount of interest due shall be issued. The amount of stock to be issued
will be calculated as follows: the value of the stock shall be eighty-five
percent of the lower of:  (i) the VWAP as quoted by Bloomberg L.P. on the date
the interest payment is due; or (ii) if the interest payment is not made when
due, the VWAP as quoted by Bloomberg L.P. on the date the interest payment is
made.  No fractional shares will be issued; therefore, in the event that the
value of the Common Stock per share does not equal the total interest due, the
Company will pay the balance in cash.
 
Section 1.07 Paying Agent and Registrar.  Initially, the Escrow Agent will act
as paying agent and registrar.  The Company may change any paying agent,
registrar, or Company-registrar by giving the Holder not less than ten (10)
business days’ written notice of its election to do so, specifying the name,
address, telephone number and facsimile number of the paying agent or registrar.
 
Section 1.08    Favor.  As long as there are shares of the Debentures are
outstanding, the Company shall extend to the Holder any language in future
transactions that is more preferable, as evaluated by the Holder, to these
Debentures.


Secured Nature of Debenture.  This Debenture is secured by a pro rata portion of
a majority position in the Company’s common stock owned by Mr. Shili Liu.
 
Section 1.09  [Reserved]
 
 
 
Section 1.01 Amendments and Waiver of Default.  The Debenture may not be amended
without the written consent of both the Holder and the Company.
 
 
ARTICLE II.
 
Section 2.01 Events of Default.  An Event of Default is defined as follows:
(a) failure by the Company to pay amounts due hereunder, including any
installment payment of interest or principal redemption, and the balance due
upon the maturity of the Company’s obligations to pay all amounts in full,
within five (5) business days of the date such payment is due under this
Debenture, without notice or demand, (b) after the Registration Statement
required by the Registration Rights Agreement has been declared effective,
failure by the Company’s transfer agent to issue freely tradeable Common Stock
(including Common Stock tradeable under Rule 144) to the Holder within three (3)
days of the Company’s receipt of a Notice of Conversion or Notice of Exercise
from Holder; (c) failure by the Company for five (5) business days after notice
to it to comply with any of its other agreements in the Debenture; (d) events of
bankruptcy or insolvency or (e) a breach by the Company of any material
obligation under the Securities Purchase Agreement which is not cured by the
Company within five (5) business days after receipt of written notice thereof,
(f) a breach by the Company of any of the Covenants under the Securities
Purchase Agreement which is not cured within five (5) business days of the
Company’s receipt of written notice thereof.  Upon the occurrence of an Event of
Default, the Holder may, in its sole discretion, accelerate full repayment of
all debentures outstanding and accrued interest thereon notwithstanding any
limitations contained in this Debenture and/or the Securities Purchase Agreement
dated the date hereof between the Company and the Holder (the “Securities
Purchase Agreement”).
 
Section 2.02 Failure to Issue Unrestricted Common Stock. As indicated in
Article III Section 3.01, a breach by the Company of its obligations under the
Securities Purchase Agreement shall be deemed an Event of Default, which if not
cured within the periods specified in Section 3.01, shall entitle the Holder to
accelerate full repayment of the Debentures together with accrued interest
thereon or, notwithstanding any limitations contained in this Debenture and/or
the Securities Purchase Agreement, to convert all amounts outstanding under the
Debentures together with accrued interest thereon into shares of Common Stock
pursuant to Section 1.02 herein.  The Company acknowledges that failure to honor
a Notice of Conversion except as set forth herein, shall cause irreparable harm
to the Holder.
 
Section 2.03 Re-issuance of Debenture.  When the Holder elects to convert a part
of the Debenture, upon the Holder’s request, the Company shall reissue a new
Debenture in the same form as this Debenture to reflect the new principal
amount.  Upon Company’s request, Holder shall surrender this Debenture prior to
the issuance of such new Debenture.
 
 
ARTICLE III.
 
Section 3.01 [Reserved]
 
 
ARTICLE IV.
 
Section 4.01 Anti-dilution.  In the event that the Company shall at any time
subdivide the outstanding shares of Common Stock, or shall issue a stock
dividend on the outstanding Common Stock, the Conversion Price in effect
immediately prior to such subdivision or the issuance of such dividend shall be
proportionately decreased, and in the event that the Company shall at any time
combine the outstanding shares of Common Stock, the Conversion Price in effect
immediately prior to such combination shall be proportionately increased,
effective at the close of business on the date of such subdivision, dividend or
combination as the case may be.
 
Section 4.02 Consent  of Holder to Sell Capital Stock, Incur Debt or Grant
Security Interests.  Except for the second and third tranches of the current
financing as contemplates and the Securities Purchase Agreement dated the date
hereof between the Company and China Angel Assets Management Limited so long as
any of the principal of or interest on this Debenture remains unpaid, the
Company shall not, without the prior consent of a majority of the  Holders,
after Closing (i) issue or sell shares of Common Stock or Preferred Stock
without consideration or for a consideration per share less than the bid price
of the Common Stock determined immediately prior to its issuance, (ii) issue or
sell any warrant, option, right, contract, call, or other security instrument
granting the holder thereof, the right to acquire Common Stock without
consideration or for a consideration less than such Common Stock’s bid price
value determined immediately prior to it’s issuance, (iii) enter into any
security instrument granting the holder a security interest in any and all
assets of the Company or any subsidiary of the Company (whether now owned or
acquired in the future while the Debentures are outstanding) unless such
security interest is junior to the security interest held by the Holder
hereunder and under the Security Agreement and in no way or manner diminishes
Holder’s rights hereunder or under the Security Agreement, (iv) permit any
subsidiary of the Company (whether now owned or acquired in the future while the
Debentures are outstanding) to enter into any security instrument granting the
holder a security interest in any and all assets of such subsidiary (v) file any
registration statement on Form S-8 or (vi) incur any additional secured debt or
permit any subsidiary of the Company to incur any additional secured debt
without the Holder’s prior written consent unless the security interest on such
secured debt is junior to the security interest held by the Holder hereunder and
under the Security Agreement.
 
Section 4.03 Registration with the State Administration of Foreign
Exchange.  The Company will take all required action to register the transfer of
the proceeds from this Debenture that are used in the Peoples’ Republic of China
with the State Administration of Foreign Exchange as an external debt and
pursuant to the “Interim Measures on Administration of External Debts” and
reserve sufficient amounts of investment and registered capital to provide for
repayment of the proceeds and interest due on the Debenture.  The Company will
arrange a suitable opinion, indicating that the proceeds used in the Peoples’
Republic of China and the related interest may be paid outside of the Peoples’
Republic of China.  Additionally, the Company will provide a copy of the State
Administration of Foreign Exchange registration of the external debt to the
Holder at Closing.
 
 
ARTICLE V.
 
Section 5.01 Notice.  Notices regarding this Debenture shall be sent to the
parties at the following addresses, unless a party notifies the other parties,
in writing, of a change of address:
 


If to the Company, to:                           Man Shing Agricultural
Holdings, Inc.
    Unit 1005, 10/F, Tower
Hunghom Commercial Centre
37 Ma Tau Wai Road, Hunghom
Kowloon, Hong Kong
Attention:  Mr. Eddie Cheung, CEO
                                                                Telephone  (86)
536-4644888
                                                                Facsimile:  (86)
536-4643777


With a copy to:                                      Jared P. Febbroriello, Esq.
LL.M. 
JPF Securities Law, LLC
19720 Jetton Road
3rd Floor
Cornelius, NC 28031
Phone: (704) 897-8334
Fax: (704) 897-8349


Mr. Patrick Mak
Tai, Mak and Partners
Room 905 - 907, 9/F.
Nan Fung Tower
173 Des Voeux Road Central
Hong Kong
    Telephone: (852) 2850 6336
    Facsimile: (852) 2850 6086


  If to the Holder:                                  China Angel Assets
Management Limited
P.O. Box 957
Offshore Incorporations Centre
Road Town
Tortola
British Virgin Islands




  With copy to:                                




Governing Law.  This Debenture shall be deemed to be made under and shall be
construed in accordance with the laws of the State of Nevada without giving
effect to the principals of conflict of laws thereof.  Each of the parties
consents to the jurisdiction of the U.S. District Court sitting in the State of
Nevada or the state courts of the State of Nevada sitting in Clark County,
Nevada in connection with any dispute arising under this Debenture and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non conveniens to the bringing of any such proceeding
in such jurisdictions.  As an alternative the Holder may choose to submit any
dispute arising out of this transaction to binding arbitration in Hong Kong at
the Hong Kong International Arbitration Centre under the rules and auspices of
the International Arbitration Rules.
 
Section 5.02 
 
Section 5.03 Severability.  The invalidity of any of the provisions of this
Debenture shall not invalidate or otherwise affect any of the other provisions
of this Debenture, which shall remain in full force and effect.
 
Section 5.04 Entire Agreement and Amendments.  This Debenture represents the
entire agreement between the parties hereto with respect to the subject matter
hereof and there are no representations, warranties or commitments, except as
set forth herein.  This Debenture may be amended only by an instrument in
writing executed by the parties hereto.
 
Section 5.05 Counterparts.  This Debenture may be executed in multiple
counterparts, each of which shall be an original, but all of which shall be
deemed to constitute on instrument.
 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Debenture as of the date first written above.
 

 
MAN SHING AGRICULTURAL HOLDINGS, INC.
     
By:/s/ Eddie Cheung
 
Name:   Eddie Cheung
 
Title:     Chief Executive Officer





 
EXHIBIT “A”
 
 
NOTICE OF CONVERSION
 
 
(To be executed by the Holder in order to Convert the Debenture)
 


TO:
 



The undersigned hereby irrevocably elects to convert US$ of the principal amount
of the above Debenture into Shares of Common Stock of Man Shing Agricultural
Holdings, Inc., according to the conditions stated therein, as of the Conversion
Date written below.
 
Conversion Date:
 
Applicable Conversion Price:
 
Signature:
 
Name:
 
Address:
 
Amount to be converted:
US$                                                                                      
Amount of Debenture unconverted:
US$                                                                                      
Conversion Price per share:
US$                                                                                      
Number of shares of Common Stock to be issued:
 
Please issue the shares of Common Stock in the following name and to the
following address:
 
Issue to:
 
Authorized Signature:
 
Name:
 
Title:
 
Phone Number:
 
Broker DTC Participant Code:
 
Account Number:
 





EXHIBIT B



             


